DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kambouris.
Kambouris: WO 2013/096996 A1 PUBLISHED ON 4-Jul-2013.

Independent claim 1
Kambouris teaches methods of making plant derived beverages (ab.), including orange juice (Ex. 2) that have any amounts of the filtered permeate or filtered retentate to produce beverage (6th para. on pg. 8), including low sugar juice (4th para. on pg. 9).

Kambouris teaches juice is fractionated to remove the sugars, wherein the juice is filtered to remove seeds, pulp and peel (i.e. must) (last para. on pg. 7, through 2nd para. on pg. 8), wherein juice solids are added back to make a low sugar orange juice (Ex. 2).  

Therefore the teaching provides a process of producing a reduced-sugar fruit juice and reduced-sugar fruit must (i.e. juice solids), as claimed. 

Variety of stages of filtration to extract pomace from juice
Kambouris teaches size exclusion purification, including nanofiltration, reverse osmosis, ultrafiltration, and cross-flow filtration, or Liqui-cel membrane contactors. 
Kambouris teaches the goal in selecting a membrane is to optimize (for the particular application) the molecular weight cutoff (MWCO), membrane composition, permeability, and rejection characteristics, that is, the membrane's total capacity to retain specific molecules while allowing salts and other, generally smaller or opposite charged molecules, to pass through. Membranes will have both a retentate (substances that do not pass through) and permeate (substances that do pass through). If a membrane has a high rejection ratio for a first compound relative to a second compound, the concentration of the first compound in the permeate solution which passes through the membrane is decreased relative to that of the second compound. Conversely, the concentration of the first compound increases relative to the concentration of the second compound in the retentate. If a membrane does not reject a compound, the concentration of the compound in both the permeate and the reject portions will remain essentially the same as in the feed solution. It is also possible for a membrane to have a negative rejection rate for a compound if the compound's concentration in the permeate becomes greater than the membrane to have a negative rejection rate for a compound if the compound's concentration in the permeate becomes greater than the compound's concentration in the feed solution.
Therefore Kambouris teaches size exclusion filtration is result effective based on the size of the type of retentate desired for capture.

First step - large filtration
Kambouris teaches juice is passed through a UF membrane (i.e. at least one large particle separator), having a pore size of 30 to 1,000 angstroms or 2K -10K daltons, to permeate the juice, while retaining the cloudy compounds, including pulp (i.e. must) (see 2nd para. on pg. 7).

This obtains:
a large particle retentate, particles greater that than about 30 to 1,000 angstroms or about 2K -10K daltons in size; and 
a large particle filtrate: juice with particles have a size of less that about 30 to 1,000 angstroms or about 2K -10K daltons;
wherein large particles are captured, with a first average size, including at least one of peel compound, as claimed.

Second step - medium filtration
Next, Kambouris teaches the liquid from the step above is filtered
through a NF/RO membrane of about 200 daltons (i.e. at least one medium particle separator) (starting at the 3rd para. on pg. 8).

Since the NF/RO filter captures particles that are smaller than those captured by the UF filter, a medium particle retentate having medium size particles with a second average size that are smaller than the first average size of the large particles is achieved. 

Third step -small filtration
Kambouris teaches another step of NF/RO filtration, with a membrane size that is less that what is used above, at about 180 daltons (5th para. on pg. 8).
This means that the juice permeate is processed passing the medium particle filtrate juice through at least one small particle separator to obtain a small particle retentate and a small particle filtrate.
Since the particles are filtered to a smaller size than the previous step, the  retentate has small/smaller particles with a third average size that is smaller than the second average size of the medium particles in the NF/RO process. 

Fourth step – ultra filtration via ligand chromatography or size exclusion chromatography 
Kambouris teaches that the method may further include a step of exposing the product or process intermediate to an activated carbon to remove sugars (6th para. on pg. 8) or zeolite, or an AmberchromTM CG-161 resin or functionally equivalent resin (3rd para. of Summary). 


The examiner takes official notice, that AmberChrom™ CG161 is a chromatography resin that is a macroporous, adsorbent resin, it is designed for size exclusion chromatography, therefore its use thereof makes obvious a step of passing the small particle filtrate through a chromatography column to obtain a sugar stream and a reduced-sugar filtrate via size exclusion chromatography.

Combining filtered out pomace particles (retentate) with juice (filtrate)
Combining some large particle cake/retentate with the reduced-sugar filtrate
Kambouris teaches the final permeate (i.e. a reduced-sugar filtrate) is used to produce a beverage by adding variable amounts of UF retentate (6th para. on pg. 8), which reads on combining some large particle cake/retentate with the reduced-sugar filtrate.
Since the method processes a similar fruit juice by using a similar filtration method, it would be reasonable to expect that the method produces similar products, including wherein the retentate is a reduced-sugar fruit must with fruit skins.

Combining some medium particle cake/retentate with the reduced-sugar filtrate
Kambouris teaches the final permeate (i.e. a reduced-sugar filtrate) is used to produce a beverage by adding variable amounts of NF/RO retentate (6th para. on pg. 8), which reads on combining at least a portion of the medium particle cake/retentate and the reduced-sugar filtrate.


Since the method processes a similar fruit juice by using a similar filtration method, it would be reasonable to expect that the method produces similar products, including wherein the filtrate is a reduced-sugar fruit juice with pulp.

Combining some small particle retentate with the reduced-sugar filtrate
Kambouris teaches the final permeate (i.e. a reduced-sugar filtrate) is used to produce a beverage by adding variable amounts of NF/RO retentate, which includes the MWCO filtrate, (6th para. on pg. 8), which reads on combining at least a portion of the small particle retentate and the reduced-sugar filtrate to produce a reduced-sugar fruit juice without pulp (see pg. 9, Item 1, remove pulp).
Since the method processes a similar fruit juice by using a similar filtration method, it would be reasonable to expect that the method produces similar products, including wherein the retentate is a reduced-sugar fruit must without fruit skins.

Combining at least a portion of the reduced-sugar filtrate and a diluent
Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 4).





In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art includes each element claimed, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making juice, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of steps were predictable.  
Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 2, since size exclusion chromatography was selected for the sake of examination, the particulars of the ligand chromatography make no distinction over the teaching above.

As for claim 3, as discussed above, Kambouris teaches the use of AmberChrom™ CG161 which is a chromatography resin that is a macroporous, adsorbent resin, designed for size exclusion chromatography, therefore its use makes obvious wherein the size exclusion chromatography utilizes porous separation resin beads which define pores permeable to non-sugars in the small particle filtrate so as to slow a flow of the non-sugars relative to sugars 15in the small particle filtrate to obtain the sugar stream and the reduced-sugar filtrate.

As for claim 4, Kambouris teaches the filtrate bands from the 3rd filtration step, have a MWCO exclusion of between 90 and less than 180 daltons.
Since the size exclusion chromatography is made obvious as a 4th step of filtration, a more refining step, this means the beads it teaches for use, as discussed above have to have a size exclusion chromatography that uses resin with a molecular cutoff from below between 90 and less than 180 daltons, which encompasses below about 50 to 50,000 Daltons.  

As for claim 5, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 4), which encompasses wherein the producing of the reduced-sugar fruit juice with pulp includes further combining at least a portion of the small particle retentate.  

As for claim 6, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 4), which encompasses, wherein the producing of the reduced-sugar fruit must with fruit skins includes further combining at least a portion of the medium particle cake/retentate and/or the small particle retentate.  

As for claim 7, Kambouris teaches wherein the fruit is one or more of grape, apple, berries, orange, pineapple and mango (middle of pg. 10).  

As for claims 8-9 and 12, Kambouris teaches a sugar content of above about 0.005 Bx and less than the amount in the untreated juice (2nd bullet item on pg. 10) which encompasses:
that the initial juice or initial must is reduced by 10 to 99% (wt./wt.), as in claim 8; 
wherein the reduced-sugar fruit juice is a reduced-sugar grape juice (see the discussion toward claim 7 above) having at least one of a Brix between about 3.3° and 11.4° or a kg sugar solids/liter between about 0.0340 and 0.1190, as in claim 9; and
wherein the reduced-sugar fruit juice is a reduced-sugar orange juice having at least one of an adjusted Brix of between about 2.4° and 8.37 or a kg sugar solids/liter between about 0.02466 and 0.08631, as in claim 12.  

As for claims 10 and 13-14, Kambouris teaches their method retains the health benefits of the basic starting material, fruit which solves a problem known in the art, wherein prior beverage products are produced in a way that they are devoid of minerals (6th para. on pg. 10). 
Therefore, Kambouris provides the minerals naturally found in oranges. 
The examiner takes official notice that about 8 ounces of oranges (about 8 ounces) has about 496 mg of potassium (see Jones reference).   


Kambouris teaches a sugar content of above about 0.005 Bx and less than the amount in the untreated juice (2nd bullet item on pg. 10).
The examiner takes official notice that 8 ounces of orange juice has about 44g of sugar, which provides 44g/248 g or converts to about 18 % or 18 Brix of sugar (see Enoksen reference).
Therefore the ratio of mg per 8 oz potassium : Brix, is: 
about 496 potassium : above 0.005 Bx and less than 18 Bx (the amount in 8 oz of untreated juice); which encompasses:
wherein the reduced-sugar fruit juice has at least one of a (native potassium mg per 8 oz):(Brix) ratio greater than 8.60 or a (native potassium mg per 8 oz):(kg sugar solids/liter) ratio greater than 823, as in claim 10; 
wherein the reduced-sugar fruit juice is a reduced-sugar orange juice having at least one of a (native potassium mg per 8 oz):(Brix) ratio greater than 37.62 or a (native potassium mg per 8 oz):(kg sugar solids/liter) ratio greater than 3,650, as in claim 13; and 
wherein the reduced-sugar fruit juice is a reduced-sugar orange juice having at least one of a (native magnesium mg per 8 oz):(Brix) ratio greater than 2.106 or a (native magnesium mg per 8 oz):(kg sugar solids/liter) ratio greater than 204.37, as in claim 14.  




As for claim 11, it would be reasonable to expect that a method of making a juice product using similar fruit and similar steps of filtration would have similar results, including wherein the large particle cake/retentate includes native fruit skins, and the reduced-sugar fruit must with skins includes the native fruit skins.  

As for claim 16, Kambouris teaches a similar method of processing a similar fruit juice by using similar filtration steps, it would be reasonable to expect that the method produces similar products, including wherein the medium particle cake/retentate includes native pulp.
Further, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 2 and 4), which further provides producing the reduced-sugar fruit juice with pulp that is a reduced-sugar orange juice including the native pulp.

As for claim 17, Kambouris teaches a sugar content of above about 0.005 Bx and less than the amount in the untreated juice, which means that an internal non-sugar compound or an external compound is used to standardize non-sugar solids in at least one of the reduced-sugar filtrate, reduced-sugar fruit juice, the reduced-sugar fruit must, or the reduced-sugar fruit product. 



As for claim 18, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 4), which imparts wherein the diluent includes at least one of water, a separately-produced fruit juice, or a low-calorie liquid, as claimed.  

As for claim 19, Kambouris teaches juice is passed through a UF membrane (i.e. at least one large particle separator), having a pore size of 30 to 1,000 angstroms or 2K -10K daltons, to permeate the juice, (see 2nd para. on pg. 7), which imparts the large particle separator uses at least one of a screen, sieve, strainer, filter, filter cartridge, or  finisher.  

As for claim 20, Kambouris teaches the liquid from the 2nd filtration step is filtered
through a NF/RO membrane of about 200 daltons (i.e. at least one medium particle separator) (starting at the 3rd para. on pg. 8), which imparts the medium particle separator uses at least one of a screen, sieve, strainer, filter, plate and plate filter, filter cartridge or finisher.  

As for claim 21, Kambouris teaches the liquid from the second filtration step is filtered through a NF/RO membrane of about 200 daltons, which imparts the medium particle separator has openings in the range of  between 0.01 to 0.1 micron which encompasses 0.0001 um to 20 mm. 

As for claim 22, Kambouris teaches the small particle separator includes a nanofiltration (see the 3rd step above, or 5th para. on pg. 8).

As for claim 23, Kambouris teaches the small particle separator nanofilter, MWCO, could be any size, but is preferably less than that of the glucose and fructose (MW about 180 Daltons), which encompasses a pore opening from about 0.001 to 0.60 um.  

As for claim 24, Kambouris does not discuss, wherein the large particle separator and the medium particle separator are combined as a single initial separator, or the medium particle separator and the small particle separator are combined as a single subsequent separator, however, such a step would have been obvious because apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).

As for claim 25, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 2 and 4), which further provides producing the reduced-sugar fruit juice with pulp, which encompasses recycling the small particle retentate such that the small particle retentate is combined with the medium particle filtrate.  

As for claim 29, Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 4), which imparts treating at least one of the reduced-sugar fruit juice, the reduced-sugar fruit must, or the reduced-sugar fruit product via supplementation of a level of a component therein via dilution.  

As for claim 30, Kambouris teaches wherein the plant-based starting material for making the beverage is fruit, including oranges  (middle of pg. 10), as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kambouris, as applied to claims 1-14, 16-25 and 29-30 above, further in view of Mills.
Mills: EP 0485030 B1 PUBLISHED ON 20-Sep-1995.
As for claim 15, Kambouris teaches a similar method of processing a similar fruit juice by using similar filtration steps, it would be reasonable to expect that the method produces similar products, including wherein the medium particle cake/retentate includes native pulp.
Kambouris teaches combining at least a portion of the reduced-sugar filtrate with any other fraction made before or after carbon treatment to make a low calorie (i.e. reduced-sugar) fruit product (Ex. 2 and 4), which further provides producing the reduced-sugar fruit juice with pulp.

Kambouris does not discuss processing the medium particle cake/retentate to reduce a particle size of the native pulp to obtain native processed pulp for the reduced-sugar fruit juice with pulp.  
Mills also teaches filtering orange juice (see ab. and Ex. 1) to removing pulp (see the Citrus Fiber Feedstock section) then adding it back into the juice (see the Adding Fiber to Juice section), and further provides that the pulp is ground (see the Grinding the Pulp section).
Mills provides a reason for doing this is that the resultant group pulp provides fiber, which has been shown to be an important part of the human diet, wherein soluble and insoluble types are important in lowering blood cholesterol levels and in improving the overall function of the bowels, which helps to prevent intestinal cancer (3rd para. of Background).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making orange juice with add back pulp, as the modified teaching above, to include reduce a particle size of the native pulp to obtain native processed pulp for adding back to the juice, as claimed, because Mills illustrates that the art finds such a step to be suitable for similar intended uses (see MPEP 2144.07) and provides reasoning for such a step, that the reduced particle size pulp provides fiber, which has been shown to be an important part of the human diet, wherein soluble and insoluble types are important in lowering blood cholesterol levels and in improving the overall function of the bowels, which helps to prevent intestinal cancer (3rd para. of Background).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kambouris, as applied to claims 1-14, 16-25 and 29-30 above, further in view of Blase (2016/0213048).
As for claim 26, the modified teaching does not discuss the particulars of the chromatography process.
Blase also teaches methods of filtering orange juice (ab. and 0009) by using chromatography, and further provides the use of simulated moving beds or resin, by flowing the juice stream through columns (0023), wherein a chelator is added to the stream prior to its filtration (0085) for the benefit of binding the native free ions so as to protect against a displacement of metal ions in the resin when the feed stream passes through the bed (0023). 
Such a step encompasses adding a processing aid to the large particle filtrate, the medium particle filtrate, or the small particle filtrate prior to the chromatography column, the processing aid including one or more of chelators selected to improve a chromatographic separation within the chromatography column, as claimed.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making orange juice by using a step of chromatography, as the modified teaching above, to include adding a processing aid to the large particle filtrate, the medium particle filtrate, or the small particle filtrate prior to the chromatography column, the processing aid including one or more of chelators selected to improve a chromatographic separation within the chromatography column, as claimed, because Blasé illustrates that the art finds such a step to be suitable for similar intended uses, (see MPEP 2144.07) including reasons/motivation that includes the benefit of binding the native free ions so as to protect against a displacement of metal ions in the resin when the feed stream passes through the bed. 

As for claim 27, the modified teaching, in Blasé, provides the chromatography column uses a simulated moving bed, as discussed above.  

As for claim 28, he modified teaching, in Blasé, provides the chromatography column is in a form of a single column or a plurality of columns (0047).  

Notice to Applicant
Pertinent to this patent application, is the publication by Under Secretary, David Kappos, titled: “Top 10” tips for improving patent prosecution, of Monday, June 28th, 2010: Item 2) Keep Claims Manageable: Avoid filing excessive numbers of claims.  Filing a manageable number of claims will enable the examiner to enhance prosecution by directing examination efforts at the heart of applicants Invention.
Around this time several meeting were held at USPTO with patent attorneys and applicants, wherein it was suggested to keep the claims at 20 or less, so that examiner can enhance prosecution by directing examination efforts toward the inventive features of applicants invention.
See: Kappos: Top 10” tips for improving patent prosecution; published June 28th, 2010.
In this case there are 30 claims, which is considered an excessive number.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lenntech shows pore sizes of membrane types.
Jones teaches that about 8 ounces of oranges has about 496 mg of potassium
Enoksen teaches 8 ounces of orange juice has about 44g of sugar, which provides 44g/248 g.
See: Lenntech: https://www.lenntech.com/services/mwco.htm, printed 9/08/2022.
See: Jones: 14 Healthy Foods That Are High in Potassium; published online at least by Apr. 1, 2019 at: https://web.archive.org/web/20190401092304/https://www.healthline.com/nutrition/high-potassium-foods

See: Enoksen: 3 Drinks That Have Way More Sugar Than You Think; published online at least by April 18, 2019 at: https://westdavisdental.com/blog/2747-2/

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793